Name: Commission Regulation (EC) NoÃ 677/2009 of 27Ã July 2009 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  Europe;  cooperation policy;  plant product;  EU finance
 Date Published: nan

 28.7.2009 EN Official Journal of the European Union L 196/7 COMMISSION REGULATION (EC) No 677/2009 of 27 July 2009 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144 in conjunction with Article 4 thereof, Whereas: (1) In accordance with the Communitys international obligations within the framework of the Uruguay Round multilateral negotiations (2), the Community undertook to import a certain quantity of maize into Portugal. (2) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) laid down the specific detailed rules necessary for implementing the invitations to tender. (3) In view of the market conditions in Portugal, an invitation to tender for the reduction in the import duty on maize should be opened to ensure the import quota is completely used. (4) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. A tendering procedure is opened for the reduction in the duty referred to in Article 136 of Regulation (EC) 1234/2007 on maize to be imported into Portugal. 2. The provisions of Regulation (EC) No 1296/2008 shall apply. Article 2 The invitation shall remain open until 17 December 2009. During that period partial invitations to tender shall be issued and the dates for submission of tenders shall be laid down in the notice of invitation to tender. Article 3 Import licences issued in the context of this invitation to tender shall be valid for 50 days from the date of issue within the meaning of Article 11(4) of Regulation (EC) No 1296/2008. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 336, 23.12.1994, p. 22. (3) OJ L 340, 19.12.2008, p. 57.